Case 8:19-cv-01998-JVS-JDE Document 37-6 Filed 10/21/19 Page 1 of 11 Page ID
                                 #:3109
Case 8:19-cv-01998-JVS-JDE Document 37-6 Filed 10/21/19 Page 2 of 11 Page ID
                                 #:3110
Case 8:19-cv-01998-JVS-JDE Document 37-6 Filed 10/21/19 Page 3 of 11 Page ID
                                 #:3111
Case 8:19-cv-01998-JVS-JDE Document 37-6 Filed 10/21/19 Page 4 of 11 Page ID
                                 #:3112
Case 8:19-cv-01998-JVS-JDE Document 37-6 Filed 10/21/19 Page 5 of 11 Page ID
                                 #:3113
Case 8:19-cv-01998-JVS-JDE Document 37-6 Filed 10/21/19 Page 6 of 11 Page ID
                                 #:3114
Case 8:19-cv-01998-JVS-JDE Document 37-6 Filed 10/21/19 Page 7 of 11 Page ID
                                 #:3115
Case 8:19-cv-01998-JVS-JDE Document 37-6 Filed 10/21/19 Page 8 of 11 Page ID
                                 #:3116
Case 8:19-cv-01998-JVS-JDE Document 37-6 Filed 10/21/19 Page 9 of 11 Page ID
                                 #:3117
Case 8:19-cv-01998-JVS-JDE Document 37-6 Filed 10/21/19 Page 10 of 11 Page ID
                                  #:3118
Case 8:19-cv-01998-JVS-JDE Document 37-6 Filed 10/21/19 Page 11 of 11 Page ID
                                  #:3119
